Worrill, J.
An attachment affidavit was sworn to on May 17, 1951; a writ of attachment was issued on June 17, 1951, and made returnable to the June term, 1951, of the City Court of Stephens County; the declaration in attachment was filed on June 25, 1951, the first day of the June term, and judgment was rendered on that day. The City Court of Stephens County has a term of court beginning on the fourth Monday of each month, and with reference to pleading and practice the law governing the superior courts is applicable. Held:
It was error to enter a judgment on the declaration in attachment at the first term, and to refuse to vacate the judgment as having been prematurely rendered (Oglesby & Oglesby v. Aaron, 67 Ga. App. 467, 20 S. E. 2d, 863), since final judgment on an attachment can not be rendered until the second term. Lambert Hoisting Engine Co. v. Bray & Co., 117 Ga. 4 (43 S. E. 371); Bateman v. Macon National Bank, 25 Ga. App. 42 (102 S. E. 548).

Judgment reversed.


Sutton, C. J., and Felton, J., concur.